Citation Nr: 0920467	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  07-20 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The Veteran served on active duty from May 1950 to August 
1952 and was awarded the Combat Infantry Badge (CIB) for his 
participation in combat during the Korean Conflict.

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama, 
which denied the Veteran's claim for service connection for 
bilateral hearing loss.

The Board has advanced this case on the docket pursuant to 
38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  The Veteran engaged in combat during the Korean Conflict, 
as evidenced by his receipt of the CIB, and he alleges to 
have sustained acoustic trauma to his ears in that capacity 
from excessive noise exposure.

2.  A VA audiologist that examined the Veteran in December 
2006 was unable to determine whether his hearing loss is a 
result of that noise exposure in the military, in combat, 
without resorting to mere speculation.

3.  So based on the remaining evidence of record, it is just 
as likely as not the Veteran's current bilateral hearing loss 
is related to that acoustic trauma from serving in combat in 
Korea.




CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's 
bilateral hearing loss was incurred in service.  38 U.S.C.A 
§§ 1110, 1131, 1154(b) (West Supp. 2005); 38 C.F.R. §§ 3.102, 
3.303, 3.304(d) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran claims that he developed bilateral hearing loss 
as a result of combat-related acoustic trauma while serving 
in the Korean Conflict.  For the reasons and bases set forth 
below, the Board will resolve all reasonable doubt in his 
favor and grant his claim.

The Veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or an 
injury incurred in or aggravated by service.  See 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Certain chronic 
diseases, such as organic disease of the nervous system, 
including sensorineural hearing loss, may be presumed to have 
been incurred in service if manifested to a compensable 
degree (at least 10-percent disabling) within one year of 
separation from service.  This presumption, however, is 
rebuttable by probative evidence to the contrary.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309; 67 Fed. Reg. 67792-67793 (Nov. 7, 2002).

In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).



With respect to the first element of a current disability, 
before service connection may be granted for hearing loss, 
the loss must be of a particular level of severity.  For the 
purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (HZ) is 40 decibels or greater; 
or when the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

In this case, a December 2006 VA audiological evaluation 
report confirms the Veteran has a bilateral hearing loss 
disability according to VA standards, that is, sufficient 
hearing loss to meet the threshold minimum requirements of § 
3.385.  In this regard, audiometric testing revealed 40-
decibel losses in both ears in several of the pertinent 
frequencies, as well as speech recognition scores of 88 
percent bilaterally.

Since the Veteran has established he has a current bilateral 
hearing loss disability, resolution of this appeal turns on 
whether noise exposure during his military service, including 
in particular in combat during the Korean Conflict, caused or 
at least contributed to this disability.  See Watson v. 
Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

The Board finds that the evidence is in relative equipoise - 
i.e., about evenly balanced for and against the claim - 
concerning this determinative issue of whether the Veteran's 
current bilateral hearing loss disability is related to 
acoustic trauma coincident with his military service.  Since 
he was awarded the CIB, there is no disputing he engaged in 
combat during service, during the Korean Conflict.  
See VAOPGCPREC 12-99 (October 18, 1999).

This is significant because the Board in turn must presume 
that he was exposed to acoustic trauma in service, since he 
is alleging the exposure to the excessively loud noise 
occurred in that capacity.  38 U.S.C.A. § 1154(b) ("In the 
case of any Veteran who engaged in combat...the Secretary [of 
VA] shall accept as sufficient proof of service-connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease...notwithstanding the fact that there are no official 
record of such...in such service.").  See also 38 C.F.R. 
§ 3.304(d).

That said, mere proof of combat service, alone, does not 
obviate the need for the Veteran to also have medical nexus 
evidence supporting his claim by etiologically linking his 
current bilateral hearing loss disability to that combat 
noise exposure in service.  See Collette v. Brown, 82 F.3d 
389, 392-93 (Fed. Cir. 1996); Arms v. West, 12 Vet. App. 188, 
194-95 (1999).  That is to say, 38 U.S.C.A. § 1154(b) and the 
implementing regulation 38 C.F.R. § 3.304(d) only lessen his 
evidentiary burden of proof for establishing a relevant 
injury in service (namely, acoustic trauma since it occurred 
in combat), not also his burden of showing a correlation 
between his current hearing loss disability and that combat 
noise exposure in service.

Concerning this, it is unclear from the Veteran's service 
treatment records (STRs) whether he experienced any hearing 
loss as a result of his presumed noise exposure.  None of his 
STRs includes any audiological testing.  Instead, using the 
only method generally available at that time, his pre-
induction examination noted that whispered-voice testing was 
15/15, bilaterally, so normal hearing.  He again had normal 
hearing, 15/15 bilaterally, when later examined for 
separation from service on both whispered-voice and spoken-
voice testing.

The separation examination report, therefore, would appear to 
provide evidence against the Veteran's claim.  See Struck v. 
Brown, 9 Vet. App. 145 (1996).  However, according to the VA 
audiologist who evaluated the Veteran's hearing in December 
2006, "[whispered-voice testing] is not considered a valid 
means of determining accurate hearing acuity as it is not 
frequency-specific."  Thus, the Board finds that the STRs do 
not provide evidence against the claim.

Moreover, according to the holding in Hensley v. Brown, 5 
Vet. App. 155 (1993), a Veteran need not have had sufficient 
hearing loss when separating from service to meet the 
threshold minimum requirements of § 3.385 to be considered a 
disability by VA standards.  Rather, he need only currently 
meet these requirements (which, as indicated, the Veteran 
does according to the results of his December 2006 VA 
audiometric evaluation) and have evidence linking his current 
hearing loss disability to his military service.  See, too, 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

The report of the December 2006 VA audiological evaluation 
does not provide this requisite nexus opinion, although 
noting the Veteran's history of acoustic trauma related to 
combat in Korea without the use of ear protection, as well as 
his 
thirteen-year history of working in a chemical plant after 
service as a civilian with the use of ear protection.  But 
even considering that history of noise exposure, both during 
service and in the years since, this evaluating VA 
audiologist indicated she was unable to determine whether the 
Veteran's hearing loss is a result of the noise exposure 
while in combat in the military without resorting to mere 
speculation.

Statements like this from doctors that are, for all intents 
and purposes, inconclusive as to the origin of a disorder 
cannot be employed as suggestive of a linkage between the 
disorder and the Veteran's military service.  See Warren v. 
Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 
104, 145-6 (1993).  Instead, opinions like this amount to 
"nonevidence," neither for nor against the claim, because 
service connection may not be based on speculation or remote 
possibility.  See generally Bloom v. West, 12 Vet. App. 185 
(1999) (a medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide 
the required degree of medical certainty).  See also 38 
C.F.R. § 3.102 (when considering application of the benefit- 
of-the-doubt doctrine, reasonable doubt is one within the 
range of probability, as distinguished from pure speculation 
or remote possibility).  Thus, that VA audiologist did not 
attribute the Veteran's bilateral hearing loss to 
in-service noise exposure, as she simply was unable to make 
this necessary connection with any degree of certainty.

It is equally fair to say, however, that this evaluating VA 
audiologist also was unable to rule out the possibility that 
the presumed in-service noise exposure contributed to the 
Veteran's current bilateral hearing loss.  So her opinion in 
this alternative regard is ambiguous at best.  And the Court 
has held that an absolutely accurate determination of 
etiology is not a condition precedent to granting 
service connection, nor is definite etiology or obvious 
etiology.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

Thus, in light of the Veteran's presumed noise exposure 
during service in a combat environment, his credible 
statements that he has experienced ongoing hearing loss 
during the many years since his military service ended - 
which, even as a layman, he is competent to attest to, and 
the VA audiologist's non-committing opinion in which she was 
unable to rule out the presumed noise exposure in service as 
at least a contributing factor to the Veteran's current 
hearing loss, the evidence concerning this dispositive issue 
is in relative equipoise, i.e., about evenly balanced for and 
against his claim.  In these situations, he is given the 
benefit of the doubt and his claim granted.  38 C.F.R. § 
3.102.  See Ashley v. Brown, 6 Vet. App. 52, 59 (1993), 
citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (under the 
"benefit- of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue).

In light of the favorable outcome, there is no need to 
discuss whether VA has satisfied its duties to notify and 
assist the Veteran with his claim pursuant to the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq.




ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


